On the 19th day of October, 1925, F.T. Brannon obtained a judgment against Harry Martin in the justice court *Page 144 
in the city of Tulsa for the sum of $141.45. Martin appealed to the district court. Thereafter the district court made an order transferring the cause to the court of common pleas. This order was duly entered on the journal of the district court. Thereafter the court clerk transmitted a transcript of the proceedings to the court of common pleas, but failed to insert therein the order of transfer. It appears from the record that the clerk inserted in the transcript a general order of transfer made in 1923 transferring all cases then pending and within the jurisdiction of the court of common pleas to that court instead of transmitting the order of transfer in the particular case. Upon the receipt and filing of the transcript the cause was regularly set for trial in the court of common pleas and judgment rendered against Martin in his absence.
This action was then brought by Martin, as plaintiff, in the district court of Tulsa county to enjoin the enforcement of the judgment on the ground that it was void on its face. The trial court denied the injunction. Plaintiff contends the judgment is void for the reason that the transcript transmitting the proceedings to the court of common pleas failed to contain the order of transfer. We do not agree with this contention. The failure to include this order in the transcript was a mere irregularity which could be corrected at any time. The order of transfer made by the district court conferred jurisdiction upon the court of common pleas. The mere failure of the court clerk to properly certify the proceeding could not divest that court of its jurisdiction. Moore v. State, 8 Okla. Crim. 497,129 P. 76.
Judgment is affirmed.
LESTER, C. J., CLARK, V. C. J., and CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. RILEY, J., absent.